STEVENS, Circuit Judge.
The question presented by this case is whether the federal government may discriminate aganst an illegitimate Indian child when it is distributing intestate property left by a collateral heir of the plaintiff’s deceased mother. More narrowly, does the holding in Labine v. Vincent, 401 U.S. 532, 91 S.Ct. 1017, 28 L.Ed.2d 288, that the State of Louisiana may discriminate against an illegitimate when distributing her deceased father’s property compel a like result when the distributor is the United States and the distributee claims through her mother? We hold that it does not.
Before addressing the principal issue, we first state the undisputed facts and note our agreement with the district court’s disposition of the jurisdictional and class action issues.
I.
A Chippewa Indian named “Blue Sky” died intestate at Hayward, Wisconsin, on *11November 2, 1964.1 She held an interest in Indian Trust Land in Wisconsin which, by federal statute, passed to her heirs as determined by the laws of Wisconsin.2 She was not survived by any children, spouse, or parents. Her collateral relatives included three children of a predeceased niece, Florence. The eldest of the three, Constance, was the natural child of Florence and one Robert Kliebert, who did not marry her mother. After Constance was born, Florence married Knofel Hollen and gave birth to two more daughters.
The intestate estate of Constance’s great aunt, Blue Sky, was probated by the Bureau of Indian Affairs. Applying the law of Wisconsin, as in effect on the date of Blue Sky’s death, the Administrator found that Constance’s two younger sisters were each entitled to a Váoth interest in their great aunt’s estate, but that Constance was entitled to nothing. He found, however, that the claim of Constance raised a serious constitutional challenge to the Wisconsin statute which the Department was not authorized to consider.3
Prior to its amendment in 1971, § 237.-06 of the Wisconsin Heirship Statute allowed an illegitimate child to share equally with legitimate children in the estate of their mother, but excluded the illegitimate completely from any share in the estate of any relative of the mother.4 Thus, the illegitimate could take from, but not through, the mother’s estate. This exclusion was eliminated in 1971.5 *12The statute itself contains no explanation of the reasons for the pre-1971 exclusion.
Constance brought this action in the district court on her own behalf and also on behalf of all illegitimate heirs who would inherit through their mother but for § 237.06 of the Wisconsin statutes. After carefully considering the jurisdictional issue, the district court concluded that § 10(a) of the Administrative Procedure Act authorized review of the challenge to the classification based on illegitimacy.6 This conclusion is consistent with the rationale of the Supreme Court’s subsequent decision in Weinberger v. Salfi, 422 U.S. 749, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1975), and this court’s decision in Sanders v. Weinberger, 522 F.2d 1167 (7th Cir. 1975).
The district court held that the case could be maintained as a class action, but defined the class more narrowly than the description in plaintiff’s complaint. Since the defendants are federal officials and plaintiff is barred by the federal statute’s incorporation of Wisconsin law, the court limited the class to those persons “who are or will be [bound] by 25 U.S.C. §§ 348 [and] 464 from inheriting through their mothers Indian Trust property situated in Wisconsin, on the ground that they were born out of lawful wedlock.” 380 F.Supp, at 213.
On the merits, with obvious reluctance, Judge Doyle concluded that the holding in Labine obliged him to sustain the constitutionality of the Wisconsin statute. He read Labine as allowing a state legislature extraordinary latitude in promulgating rules for the distribution of intestate property, and held that the presumed intent of a decedent to discriminate against illegitimate collateral heirs provided a sufficiently rational basis for the Wisconsin statute to withstand scrutiny under the Equal Protection Clause.
II.
Judge Doyle read the Labine opinion as requiring him to disregard his own judgment and to treat the interest plaintiff seeks to vindicate as simply an economic interest.7 If we accepted that premise, and if we thought the discrimination against illegitimates was no different from discrimination in favor of descendants as opposed to ascendants, for example, the mere fact that the government must make some choice among different potential claimants to intestate property might well be sufficient to justify almost any choice, even one made at random. But plaintiff’s interest is not simply economic. Plaintiff *13has a separate, identifiable interest in not being treated by her government as a second-class person. In our judgment that separate interest is entitled to federal recognition and protection.
The United States, as well as each of the several States, must accord every person within its jurisdiction the equal protection of the laws. Bolling v. Sharpe, 347 U.S. 497, 499, 74 S.Ct. 693, 98 L.Ed. 884; Jimenez v. Weinberger, 417 U.S. 628, 637, 94 S.Ct. 2496, 41 L.Ed.2d 363. From its inception, the Federal Government has been directed to treat all its citizens as having been “created equal” in the eyes of the law.8
Distinctions between citizens solely because of their ancestry are by their very nature odious to a free people whose institutions are founded upon the doctrine of equality.
Hirabayashi v. United States, 320 U.S. 81, 100, 63 S.Ct. 1375, 87 L.Ed. 1774. More than an economic interest is at stake in this case.
As Judge Doyle noted, the Labine holding appeared to rest on the premise that a state statute regulating the descent and distribution of the property of intestate decedents is immune from attack on equal protection grounds.9 Even if that premise were valid, it would be intolerable to apply like reasoning in connection with an Indian’s claim to equal treatment by the federal government.10 But, not surprisingly, that premise appears to have been abandoned by the Court’s later explanation of the Labine holding in its opinion in Weber v. Aetna Casualty & Surety Co., 406 U.S. 164, 92 S.Ct. 1400, 31 L.Ed.2d 768. The Court there explained Labine as resting on (a) the state’s interest in the prompt and definitive determination of the valid ownership of property left by decedents,11 and (b) the absence of any insurmountable barrier to the legitimation of Ezra Vincent’s natural daughter.12 Nothing was said in either the Labine opinion itself, or in Weber, about the presumed intent of the decedent as a basis for sustaining the state’s discrimination against illegitimates.13
*14In our judgment, the presumed intent of intestate decedents is an unacceptable justification for a decision by the state which the state would otherwise be unable to justify. It is unacceptable, not because it is irrational to assume that there are a significant number of private citizens who would intentionally punish children for the transgressions of their parents, but rather because such motivation on the part of the state is offensive to our concept of due process. In some communities it would not be unrealistic to assume that most decedents would discriminate in favor of, or against, members of a particular religious sect, race, political party, or perhaps even sex. But surely the state may not, for that reason alone, make comparable discriminatory choices. Just as private schools or private hospitals may place some arbitrary limits on the classes of people they will serve, so may testators make irrational choices in the distribution of their property. But when the choice is made by the government, the obligation to afford all persons equal protection of the laws arises.
In this case, by hypothesis, neither the decedent Blue Sky, nor the class of intestate decedents of which she was a member, made any decision to discriminate against illegitimates. Had such a private decision been made, presumably we would honor it.14 But in the absence of any such private decision, we are required either to accept, or to reject, a decision which has been made by the sovereign itself.15
The primary reason given in Weber to explain the holding in Labine was that the state’s interest in prompt and certain determinations of property ownership justified the exclusion of the plaintiff from a share of her natural father’s estate. The state’s interest in certainty is manifestly different in a case involving the right of an illegitimate to participate in her father’s estate, than in one in which the right to share in the mother’s estate, or to take through the mother, is involved. For, as Judge Doyle recognized, the problem of establishing the identity of an illegitimate child’s father is, in many cases, vastly more difficult than identifying the mother.
The government does not dispute the plaintiff’s observation that the serious problems in proving paternity in cases involving inheritance from the father are absent in cases involving inheritance through the mother. It points out, however, that no such problem existed in the Labine case itself, since Ezra Vincent had formally acknowledged that he was the father of the child. Nevertheless, the variety of situations in which natural fatherhood might be disputed makes it permissible to treat all cases involving fathers as distinguishable from all cases involving mothers.16 The state interest which supported the Labine holding is not adequate, in our opinion, *15to support a comparable holding with respect to an illegitimate’s interest in sharing in her mother’s estate, or in the estate of a collateral of her mother.
The second reason given in Weber to explain the holding in Labine also lends support to a distinction between inheriting through the mother and inheriting from or through the father. The Court pointed out that in Labine there had been no insurmountable barrier to the father’s legitimation of the child, whereas comparable options “were not realistically open to Henry Stokes.” 406 U.S. at 171, 92 S.Ct. at 1404. We have some difficulty in evaluating the importance of the options open to the parents, since from the point of view of the child it really makes no difference whether options were non-existent or simply not exercised. But if there is constitutional significance to the kind of choice that is open to the parent, it is not unrealistic to assume that the mother faces greater practical obstacles to legitimation of her child than does the father.
We are persuaded that neither the precise holding of Labine, nor its rationale as explained in Weber, is controlling in the ease before us. Judge Doyle correctly concluded that, apart from the presumed intent of the intestate decedent, there is no justification for the statutory discrimination against the plaintiff in this case. Since we hold that the Due Process Clause of the Fifth Amendment prevents the federal government from discriminating against her simply on the basis of a presumption that her great-aunt would disfavor her because of her parents’ conduct, she is entitled to share equally with her sisters in the portion of Blue Sky’s estate that passes through her deceased mother.
Reversed.

. More precisely, she was a member of the Lac Courte Oreilles Chippewa Indian Tribe; her full name was Florence Blue Sky Vessel.


. 25 U.S.C. § 348 provides in part:
“Upon the approval of the allotments provided for in sections 331-334 of this title, by the Secretary of the Interior, he shall cause patents to issue therefor in the name of the allottees, which patents shall be of the legal effect, and declare that the United States does and will hold the land thus allotted, for the period of twenty-five years, in trust for the sole use and benefit of the Indian to whom such allotment shall have been made, or, in case of his decease, of his heirs according to the laws of the State or Territory where such land is located, and that at the expiration of said period the United States [shall] convey the same by patent to said Indian, or his heirs as aforesaid, in fee, discharged of said trust and free of all charge or incumbrance whatsoever: Provided, That the President of the United States may in any case in his discretion extend the period.”
25 U.S.C. § 464 provides:
“Except as provided in sections 461, 462, 463, 464, 465, 466-470, 471-473, 474, 475, 476-478, and 479 of this title, no sale, devise, gift, exchange, or other transfer of restricted Indian lands or of shares in the assets of any Indian tribe or corporation organized hereunder, shall be made or appproved: Provided, however, That such lands or interests may, with the approval of the Secretary of the Interior, be sold, devised, or otherwise transferred to the Indian tribe in which the lands or shares are located or from which the shares were derived or to a successor corporation; and in all instances such lands or interest shall descend or be devised, in accordance with the then existing laws of the State, or Federal laws where applicable, in which said lands are located or in which the subject matter of the corporation is located, to any member of such tribe or of such corporation or any heirs of such member * * * .”


. See Estate of Florence Blue Sky Vessel, 1 I.B.I.A. 312, 317-318 (1972).


. Section 237.06 provided:
“Every illegitimate child shall be considered as heir of the person who shall, in writing signed in the presence of a competent witness, have acknowledged himself to be the father of such child or who shall be adjudged to be such father under the provisions of ss. 52.21 to 52.45, or who shall admit in open court that he is such father, and shall in all cases be considered as heir of his mother, and shall inherit his or her estate, in whole or in part, as the case may be, in the same manner as if he had been bom in lawful wedlock; but he shall not be allowed to claim, as representing his father or mother any part of the estate of his or her kindred, either lineal or collateral, unless before his death he shall have been legitimated by the marriage of his parents in the manner prescribed by law.” (Emphasis added.)


. Section 237.06 was replaced by Section 852.-05 (1971), which allowed an illegitimate child to take through his mother in the same manner as a legitimate child.


.' “The question of jurisdiction in the present matter is closely analagous to that decided in [Johnson v. Robison, 415 U.S. 361, 94 S.Ct. 1160, 39 L.Ed.2d 389], In each case, (1) the underlying dispute concerns the constitutionality of a statute which is essential to the administrative decision; (2) a construction of the review provision barring the courts from consideration of the underlying constitutional claim would raise grave doubts as to the constitutionality of that provision; (3) a clear congressional purpose to bar judicial review of the constitutional question is not evident; (4) the administrative agency disclaims authority to decide the constitutional issue. Johnson strongly suggests that I construe the finality clause of § 372 as not extending to actions challenging the constitutionality of laws regulating the descent and distribution of Indian trust lands. I do so construe § 372 and, accordingly, I have jurisdiction under 5 U.S.C. § 702 (§ 10(a) of the APA) to review plaintiffs challenge to the illegitimacy classification.” Eskra v. Morton, 380 F.Supp. 205, 212-213 (W.D.Wis.1974). (Footnotes Omitted)


. “There lurks beneath the surface an interest which seems to transcend the economic interest: namely, the interest in a claim to the full measure of dignity and respect enjoyed by persons whose birth is legitimate. This latter interest might well be described as fundamental. In Levy, Glona, Weber, Gomez, [Gomez v. Perez, 409 U.S. 535, 93 S.Ct. 872, 35 L.Ed.2d 56], and Jimenez, the Court has refrained from describing the interest of the illegitimate child as fundamental, and by clear and unmistakable implication Labine appears to have rejected such a description.
“I conclude that I must treat the interest of the plaintiff simply as an economic interest.” 380 F.Supp. at 215.


. “We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness.” The Declaration of Independence.
The rationale behind the prohibition against the grant of any title of nobility by the United States, see U.S.Const. art. I, § 9, clause 8, equally would prohibit the United States from attaching any badge of ignobility to a citizen at birth.


. See 380 F.Supp. at 214.


. See Morton v. Mancari, 417 U.S. 535, 554-555, 94 S.Ct. 2474, 41 L.Ed.2d 290.


. Quoting from Judge Tate’s opinion for the Court of Appeals of Louisiana, the Court stated:
“Yet the substantial state interest in providing for ‘the stability of . land titles and in the prompt and definitive determination of the valid ownership of property left by decedents,’ Labine v. Vincent, 229 So.2d 449, 452 (La.App.1969), is absent in the case at hand.” Weber v. Aetna Casualty & Surety Co., 406 U.S. 164, 170, 92 S.Ct. 1400, 1404, 31 L.Ed.2d 768.


. See 406 U.S. at 170-171, 92 S.Ct. 1400. Although the existence of an insurmountable barrier to the acknowledgment of the child involved in Weber was a fact distinguishing Labine, it is perfectly clear that the rule of the Weber case is not limited to situations in which such an insurmountable barrier exists. The reference to this point, therefore, implies that the Court intended narrowly to limit the Labine holding.


. Significantly, in Weber the Court did not identify the state interest in rules designed to establish, protect, and strengthen family life as a basis for the decision in Labine, even though that interest had been mentioned in the Labine opinion itself, see 401 U.S. at 538, 92 S.Ct. 1400, and had provided the first justification for the statute identified by Judge Tate in his opinion for the Louisiana Court of Appeals. See Succession of Vincent, 229 So.2d 449, 452 (1970). In part II of its opinion in Weber, the Court expressly rejected that interest as justifying a discrimination against illegitimates claiming the benefits of Workmen’s Compensation. See 406 U.S. at 173-174, 92 S.Ct. 1400. The existence and importance of that state interest is unquestioned. What is questionable is whether that interest is served by a statutory discrimination against an illegitimate *14child. There appears to be no serious claim that these laws — any more than the criminal abortion statutes — -have been effective in forestalling the conduct which creates illegitimate children. See Roe v. Wade, 410 U.S. 113, 148, 93 S.Ct. 705, 35 L.Ed.2d 147. Moreover, even if we make the dubious assumption that the discrimination against illegitimates tends to deter parental misconduct, we do not beligsze that the Court would regard the punishment of innocent persons as an acceptable form of deterrence.


. Compare Evans v. Abney, 396 U.S. 435, 90 S.Ct. 628, 24 L.Ed.2d 634, with Evans v. Newton, 382 U.S. 296, 86 S.Ct. 486, 15 L.Ed.2d 373.


. Note that in Labine the Court assumed that the “rules for intestate succession may or may not reflect the intent of particular parents. But the choices reflected by the intestate succession statute are choices which it is within the power of the State to make.” 401 U.S. at 537, 91 S.Ct. at 1020. The Court refused to “overturn the State’s choice. . ” Ibid.


. In both Levy v. Louisiana, 391 U.S. 68, 88 S.Ct. 1509, 20 L.Ed.2d 436, and Glona v. American Guaranty and Liability Insurance Co., 391 U.S. 73, 88 S.Ct. 1515, 20 L.Ed.2d 441, the Supreme Court refused to permit the State to treat the relation between a mother and her illegitimate child as any different from her relation with a legitimate child for purposes of determining the right to sue for wrongful death.